Robinson, J.
I concur in the opinion as written by Mr. Justice Grace. The plaintiff commenced this action in justice court to dispossess the defendant of certain land which he holds under a contract of purchase. The pleadings raise a question of title to real estate and hence the justice had not jurisdiction. Const. § 112. A purchaser of land, in default, does not become a tenant, and he may not be dispossessed in a summary manner the same as a tenant holding over. The defendant having failed to make payment in accordance with the terms of the land contract, the plaintiff served on him a written notice to terminate the contract in thirty days. The notice is under the Laws of 1915, chap. 180, and not under Laws of 1917, chap. 151, which provides for a notice of six months. It is insisted that the latter stat*294ute cannot apply to contracts made prior to its passage without impair- - ing the obligation of contracts; but each statute contains the provision that the notice thereby required shall üot be necessary when the contract is sought to be terminated by an action at law or in equity. And the rule of law is that, while the legislature may not withdraw all remedies, yet a particular remedy existing at the time of the making of the contract may be abrogated altogether without impairing the obligation of the contract, if another and adequate remedy for its enforcement remains. 6 R. C. L. § 354. “This is the rule, even though the remaining remedies be less convenient than that which was abolished.” Obviously the statutory procedure to foreclose a land contract is at best a half-way remedy. It does not give possession of the land without a suit in which the court may always protect the rights and equities of the purchaser, regardless of any notice. Every person is entitled to a remedy by due process of law for all wrongs that may be done him in his person or property. And, aside from due process of law, no person has a constitutional right to any statutory remedy. The statutes in question are not unconstitutional, because they do not devest any party of a legal or equitable right, or preclude him from contesting his rights in the courts. If a party does not like the statute, he may disregard it. He does not have to seek its benefits. He has his remedy by due process of law.